Citation Nr: 1040050	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to December 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision prepared by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and issued to the Veteran by the 
Winston-Salem, North Carolina VARO.

The October 2005 rating decision and December 2006 Statement of 
the Case also addressed claims for service connection for type II 
diabetes mellitus, prostate problems, and Bell's palsy.  In his 
February 2007 Substantive Appeal, the Veteran limited his appeal 
to the three issues listed on the front page of this remand; only 
these three issues were addressed in the January 2008 VA Form 8 
(Certification of Appeal).  Therefore, although the Veteran's 
representative listed these issues in an October 2010 Written 
Brief Presentation, the Board has not listed them on the first 
page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) filed in 
October 2006, the Veteran marked that he wanted a hearing before 
the Board at a local VA office.  This form, however, was 
submitted prior to the issuance of the Statement of the Case in 
December 2006 and filing of the substantive appeal on another VA 
Form 9 in February 2007.  An appellant, or an appellant's 
representative, may request a hearing before the Board at a VA 
field facility when submitting the substantive appeal (VA Form 9) 
or anytime thereafter, subject to the restrictions in 38 C.F.R. 
§ 20.1304. Requests for such hearings before a substantive appeal 
has been filed will be rejected.  38 C.F.R. § 20.703. 

The Veteran did not mark any request for any hearing on the VA 
Form 9 filed in February 2007.  Consequently, none was scheduled.  
In response to a letter sent by the RO in January 2008 to inform 
him of the transfer of his appeal to the Board, however, the 
Veteran sent a letter to the Board, which was received March 
2008, in which he stated, in part, "In accordance with the 
choices given, I desire to appear in person before the Board and 
give testimony concerning my appeal.  I await your correspondence 
concerning the date, time, and location" of the appeal hearing.

Rather than clarify which type and location of hearing before the 
Board that the Veteran would prefer, the Board will assume, based 
on his October 2006 premature request for a hearing before the 
Board at the RO, that he still wants a hearing before the Board 
at that location.  The Veteran has the right to a Travel Board 
hearing under 38 C.F.R. § 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel 
Board hearing at the Winston-Salem VARO at 
the earliest possible date and should be 
given notice of this hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


